


110 S974 IS: Stopping

U.S. Senate
2007-03-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		II
		110th CONGRESS
		1st Session
		S. 974
		IN THE SENATE OF THE UNITED STATES
		
			March 22, 2007
			Ms. Collins (for
			 herself, Mr. Bayh,
			 Mr. Levin, Mr.
			 Graham, Mr. Cochran,
			 Ms. Snowe, Mr.
			 Harkin, Ms. Stabenow,
			 Mr. Durbin, and Mr. Schumer) introduced the following bill; which
			 was read twice and referred to the Committee on Finance
		
		A BILL
		To amend title VII of the Tariff Act of 1930 to provide
		  that the provisions relating to countervailing duties apply to nonmarket
		  economy countries, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Stopping Overseas Subsidies
			 Act.
		2.Application of
			 countervailing duties to nonmarket economies and strengthening application of
			 the law
			(a)In
			 GeneralSection 701(a)(1) of the Tariff Act of 1930 (19 U.S.C. 1671(a)(1)) is
			 amended by inserting (including a nonmarket economy country)
			 after country each place it appears.
			(b)Use of
			 alternate methodologies involving ChinaSection 771(5)(E) of the
			 Tariff Act of 1930 (19 U.S.C.
			 1677(5)(E)) is amended by adding at the end the following: If the
			 administering authority encounters special difficulties in identifying and
			 calculating the amount of a benefit under clauses (i) through (iv) with respect
			 to an investigation or review involving the People’s Republic of China, without
			 regard to whether the administering authority determines that China is a
			 nonmarket economy country under paragraph (18) of this section, the
			 administering authority shall use methodologies to identify and calculate the
			 amount of the benefit that take into account the possibility that terms and
			 conditions prevailing in China may not always be available as appropriate
			 benchmarks. In applying such methodologies, where practicable, the
			 administering authority should take into account and adjust terms and
			 conditions prevailing in China before using terms and conditions prevailing
			 outside of China. If the administering authority determines that China is a
			 nonmarket economy country under paragraph (18) of this section, the
			 administering authority shall presume, absent a demonstration of compelling
			 evidence to the contrary, that special difficulties exist in calculating the
			 amount of a benefit under clauses (i) through (iv) with respect to an
			 investigation or review involving China and that it is not practicable to take
			 into account and adjust terms and conditions prevailing in China, and the
			 administering authority shall use terms and conditions prevailing outside of
			 China..
			(c)Effective
			 DateThe amendments made by subsections (a) and (b) apply to
			 petitions filed under section 702 of the Tariff
			 Act of 1930 (19 U.S.C. 1671a) on or after October 1, 2006.
			(d)Antidumping
			 Provisions not AffectedThe amendments made by subsections (a)
			 and (b) shall not affect the status of a country as a nonmarket economy country
			 for the purposes of any matter relating to antidumping duties under subtitle B
			 of title VII of the Tariff Act of
			 1930 (19 U.S.C. 1673 et seq.).
			(e)Rule of
			 constructionThe amendments made by subsections (a) and (b) shall
			 not be construed to affect the interpretation of any provision of law as in
			 effect on the day before the date of the enactment of this Act with respect to
			 the application of countervailing duties to nonmarket economy countries.
			3.Revocation of
			 nonmarket economy country status
			(a)Amendment of
			 definition of nonmarket economy countrySection
			 771(18)(C)(i) of the Tariff Act of 1930 (19 U.S.C. 1677(18)(C)(i)) is amended
			 to read as follows:
				
					(i)Any determination
				that a foreign country is a nonmarket economy country shall remain in effect
				until—
						(I)the administering
				authority makes a final determination to revoke the determination under
				subparagraph (A); and
						(II)a joint resolution is enacted into law
				pursuant to section 3 of the Stopping
				Overseas Subsidies
				Act.
						.
			(b)Notification by
			 President; joint resolutionWhenever the administering authority
			 makes a final determination under section 771(18)(C)(i)(I) of the Tariff Act of
			 1930 (19 U.S.C. 1677(18)(C)(i)(I)) to revoke the determination that a foreign
			 country is a nonmarket economy country—
				(1)the President
			 shall notify the Committee on Finance of the Senate and the Committee on Ways
			 and Means of the House of Representatives of that determination not later than
			 10 days after the publication of the administering authority’s final
			 determination in the Federal Register;
				(2)the President
			 shall transmit to the Congress a request that a joint resolution be introduced
			 pursuant to this section; and
				(3)a joint
			 resolution shall be introduced in the Congress pursuant to this section.
				(c)DefinitionFor
			 purposes of this section, the term joint resolution means only a
			 joint resolution of the 2 Houses of the Congress, the matter after the
			 resolving clause of which is as follows: That the Congress approves the
			 change of nonmarket economy status with respect to the products of _____
			 transmitted by the President to the Congress on _____., the first blank
			 space being filled in with the name of the country with respect to which a
			 determination has been made under section 771(18)(C)(i) of the Tariff Act of
			 1930 (19 U.S.C. 1677(18)(C)(i)), and the second blank space being filled with
			 the date on which the President notified the Committee on Finance of the Senate
			 and the Committee on Ways and Means of the House of Representatives under
			 subsection (b)(1).
			(d)IntroductionA
			 joint resolution shall be introduced (by request) in the House of
			 Representatives by the majority leader of the House, for himself, or by Members
			 of the House designated by the majority leader of the House, and shall be
			 introduced (by request) in the Senate by the majority leader of the Senate, for
			 himself, or by Members of the Senate designated by the majority leader of the
			 Senate.
			(e)Amendments
			 prohibitedNo amendment to a joint resolution shall be in order
			 in either the House of Representatives or the Senate, and no motion to suspend
			 the application of this subsection shall be in order in either House, nor shall
			 it be in order in either House for the presiding officer to entertain a request
			 to suspend the application of this subsection by unanimous consent.
			(f)Period for
			 committee and floor consideration
				(1)In
			 generalIf the committee or committees of either House to which a
			 joint resolution has been referred have not reported the joint resolution at
			 the close of the 45th day after its introduction, such committee or committees
			 shall be automatically discharged from further consideration of the joint
			 resolution and it shall be placed on the appropriate calendar. A vote on final
			 passage of the joint resolution shall be taken in each House on or before the
			 close of the 15th day after the joint resolution is reported by the committee
			 or committees of that House to which it was referred, or after such committee
			 or committees have been discharged from further consideration of the joint
			 resolution. If, prior to the passage by one House of a joint resolution of that
			 House, that House receives the same joint resolution from the other House,
			 then—
					(A)the procedure in
			 that House shall be the same as if no joint resolution had been received from
			 the other House, but
					(B)the vote on final
			 passage shall be on the joint resolution of the other House.
					(2)Computation of
			 daysFor purposes of paragraph (1), in computing a number of days
			 in either House, there shall be excluded any day on which that House is not in
			 session.
				(g)Floor
			 consideration in the House
				(1)Motion
			 privilegedA motion in the House of Representatives to proceed to
			 the consideration of a joint resolution shall be highly privileged and not
			 debatable. An amendment to the motion shall not be in order, nor shall it be in
			 order to move to reconsider the vote by which the motion is agreed to or
			 disagreed to.
				(2)Debate
			 limitedDebate in the House of Representatives on a joint
			 resolution shall be limited to not more than 20 hours, which shall be divided
			 equally between those favoring and those opposing the joint resolution. A
			 motion further to limit debate shall not be debatable. It shall not be in order
			 to move to recommit a joint resolution or to move to reconsider the vote by
			 which a joint resolution is agreed to or disagreed to.
				(3)Motions to
			 postponeMotions to postpone, made in the House of
			 Representatives with respect to the consideration of a joint resolution, and
			 motions to proceed to the consideration of other business, shall be decided
			 without debate.
				(4)AppealsAll
			 appeals from the decisions of the Chair relating to the application of the
			 Rules of the House of Representatives to the procedure relating to a joint
			 resolution shall be decided without debate.
				(5)Other
			 rulesExcept to the extent specifically provided in the preceding
			 provisions of this subsection, consideration of a joint resolution shall be
			 governed by the Rules of the House of Representatives applicable to other bills
			 and resolutions in similar circumstances.
				(h)Floor
			 consideration in the Senate
				(1)Motion
			 privilegedA motion in the Senate to proceed to the consideration
			 of a joint resolution shall be privileged and not debatable. An amendment to
			 the motion shall not be in order, nor shall it be in order to move to
			 reconsider the vote by which the motion is agreed to or disagreed to.
				(2)Debate
			 limitedDebate in the Senate on a joint resolution, and all
			 debatable motions and appeals in connection therewith, shall be limited to not
			 more than 20 hours. The time shall be equally divided between, and controlled
			 by, the majority leader and the minority leader or their designees.
				(3)Control of
			 debateDebate in the Senate on any debatable motion or appeal in
			 connection with a joint resolution shall be limited to not more than 1 hour, to
			 be equally divided between, and controlled by, the mover and the manager of the
			 joint resolution, except that in the event the manager of the joint resolution
			 is in favor of any such motion or appeal, the time in opposition thereto shall
			 be controlled by the minority leader or his designee. Such leaders, or either
			 of them, may, from time under their control on the passage of a joint
			 resolution, allot additional time to any Senator during the consideration of
			 any debatable motion or appeal.
				(4)Other
			 motionsA motion in the Senate to further limit debate is not
			 debatable. A motion to recommit a joint resolution is not in order.
				(i)Rules of House
			 of Representatives and SenateSubsections (c) through (h) are
			 enacted by the Congress—
				(1)as an exercise of
			 the rulemaking power of the House of Representatives and the Senate,
			 respectively, and as such subsections (c) through (h) are deemed a part of the
			 rules of each House, respectively, but applicable only with respect to the
			 procedure to be followed in that House in the case of joint resolutions
			 described in subsection (c), and subsections (c) through (h) supersede other
			 rules only to the extent that they are inconsistent therewith; and
				(2)with full
			 recognition of the constitutional right of either House to change the rules (so
			 far as relating to the procedure of that House) at any time, in the same manner
			 and to the same extent as in the case of any other rule of that House.
				4.Study and report on
			 subsidies by People’s Republic of China
			(a)StudyThe
			 United States International Trade Commission shall conduct a study, under
			 section 332 of the Tariff Act of 1930 (19 U.S.C. 1332), regarding how the
			 People’s Republic of China uses government intervention to promote investment,
			 employment, and exports. The study shall comprehensively catalog, and when
			 possible quantify, the practices and policies that central, provincial, and
			 local government bodies in the People’s Republic of China use to support and to
			 attempt to influence decisionmaking in China’s manufacturing enterprises and
			 industries. Chapters of this study shall include, but not be limited to, the
			 following:
				(1)Privatization and
			 private ownership.
				(2)Nonperforming
			 loans.
				(3)Price
			 coordination.
				(4)Selection of
			 industries for targeted assistance.
				(5)Banking and
			 finance.
				(6)Utility
			 rates.
				(7)Infrastructure
			 development.
				(8)Taxation.
				(9)Restraints on
			 imports and exports.
				(10)Research and
			 development.
				(11)Worker training
			 and retraining.
				(12)Rationalization
			 and closure of uneconomic enterprises.
				(b)ReportThe
			 Congress requests that—
				(1)not later than 9
			 months after the date of the enactment of this Act, the International Trade
			 Commission complete its study under subsection (a), submit a report on the
			 study to the Committee on Ways and Means of the House of Representatives and
			 the Committee on Finance of the Senate, and make the report available to the
			 public; and
				(2)not later than 1
			 year after the report under paragraph (1) is submitted, and annually thereafter
			 through 2017, the International Trade Commission prepare and submit to the
			 committees referred to in paragraph (1) an update of the report and make the
			 update of the report available to the public.
				
